          Case
           Case2:20-cv-01105-JLR
                2:20-cv-01105-JLR Document
                                   Document46-1
                                            51 Filed
                                                Filed08/10/20
                                                      08/07/20 Page
                                                                Page11ofof34



1
                                                                          The Honorable James L. Robart
2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
9                                           AT SEATTLE
10

11

12   STATE OF WASHINGTON,                                  No. 2:20-cv-01105-JLR
13                  Plaintiff,                             ORDER GRANTING MOTION FOR
                                                           LEAVE TO FILE AMICUS CURIAE
14   v.                                                    BRIEF BY LOCAL GOVERNMENT
                                                           AMICI IN SUPPORT OF PLAINTIFF’S
15 UNITED STATES DEPARTMENT OF                             MOTION FOR PRELIMINARY
   HEALTH AND HUMAN SERVICES; ALEX                         INJUNCTION
16 M. AZAR, in his official capacity as the
   Secretary of the United States Department of            Noted for: August 7, 2020
17 Health and Human Services,

18                  Defendants.
19

20          Local Government Amici—including the City of Everett, King County and Public Health –
21   Seattle & King County, the City of Seattle, and Tacoma, Washington—request leave to file an
22   amicus curiae brief in support of Plaintiff State of Washington’s Motion for Preliminary Injunction.
23   Having considered the Motion and all relevant evidence and authorities the Local Government
24   Amici’s Motion is GRANTED.
25   //
26   //
27   //
28   //
                                                       1
     ORDER GRANTING MOTION FOR LEAVE
     TO FILE AMICUS CURIAE BRIEF IN
     SUPPORT OF PLAINTIFF
     2:20-cv-01105-JLR
          Case
           Case2:20-cv-01105-JLR
                2:20-cv-01105-JLR Document
                                   Document46-1
                                            51 Filed
                                                Filed08/10/20
                                                      08/07/20 Page
                                                                Page22ofof34



1             Accordingly, it is ORDERED:
2             1.    The Motion for Leave to File Amicus Curiae Brief by Local Government Amici is
3    GRANTED;
4             2.    The amicus curiae brief of Local Government Amici shall be filed the date of this
5    Order.
6

7                  Dated this 10th day of August, 2020.
8

9

10
                                                              A
                                                              _____________________________________
                                                              THE HONORABLE JAMES L. ROBART
                                                              United States District Judge
11

12   Presented by:
13   JAMES R. WILLIAMS
     COUNTY COUNSEL
14

15   By: /s/ Lorraine Van Kirk
         James R. Williams, County Counsel
16       Greta S. Hansen, Chief Assistant County Counsel
         Douglas M. Press, Assistant County Counsel
17       Laura S. Trice, Lead Deputy County Counsel
         Jeremy A. Avila, Deputy County Counsel
18       Lorraine Van Kirk, Deputy County Counsel
         Mary E. Hanna-Weir, Deputy County Counsel
19       70 West Hedding Street, East Wing, Ninth Floor
         San José, California 95110-1770
20       Attorneys for the County of Santa Clara, California
21
          Mark A. Flessner
22
          Corporation Counsel, City of Chicago
23        Stephen J. Kane, Deputy Corporation Counsel
          Rebecca Hirsch, Assistant Corporation Counsel
24        121 North LaSalle Street, Room 600
          Chicago, IL 60602
25        Attorneys for the City of Chicago, Illinois
26   //
27   //
28   //
                                                          2
     ORDER GRANTING MOTION FOR LEAVE
     TO FILE AMICUS CURIAE BRIEF IN
     SUPPORT OF PLAINTIFF
     2:20-cv-01105-JLR
          Case
           Case2:20-cv-01105-JLR
                2:20-cv-01105-JLR Document
                                   Document46-1
                                            51 Filed
                                                Filed08/10/20
                                                      08/07/20 Page
                                                                Page33ofof34



1    By: /s/ Erica R. Franklin
         Peter S. Holmes
2        City Attorney, City of Seattle
         Erica R. Franklin, Assistant City Attorney
3
         701 Fifth Avenue, Suite 2050
4        Seattle, WA 98104
         Attorneys for City of Seattle, Washington
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
     ORDER GRANTING MOTION FOR LEAVE
     TO FILE AMICUS CURIAE BRIEF IN
     SUPPORT OF PLAINTIFF
     2:20-cv-01105-JLR
